911 F.2d 733
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dana F. MORRISON, Petitioner-Appellant,v.Harry K. RUSSELL, Supt., Respondent-Appellee.
No. 89-3814.
United States Court of Appeals, Sixth Circuit.
Aug. 22, 1990.

1
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and SILER, Chief District Judge.*

ORDER

2
Dana F. Morrison, an Ohio state prisoner, appeals through counsel the denial of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Morrison was convicted following a jury trial of aggravated murder, aggravated burglary, and receiving stolen property.  He received a life sentence on the murder conviction, consecutive to concurrent terms of six to twenty-five and two to five years on the remaining counts.  His conviction was affirmed on direct appeal.


4
The issues raised by Morrison on this appeal are:  (1) a defense witness's testimony was wrongfully excluded, (2) a statement produced by police coercion was erroneously admitted, (3) there was insufficient evidence of aggravated murder, (4) the prosecutor should have been sanctioned for discovery violations, (5) the charges were improperly consolidated for trial, and (6) a video deposition of a prosecution witness was wrongfully admitted.


5
Upon review of the record, we conclude that this petition was properly denied, as Morrison was not denied a fundamentally fair trial.  See Webster v. Rees, 729 F.2d 1079-80 (6th Cir.1984).  We affirm generally for the reasons expressed by Judge Manos in his lengthy opinion discussing the issues in this case.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation